

117 HR 606 IH: No Abortion Bonds Act
U.S. House of Representatives
2021-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 606IN THE HOUSE OF REPRESENTATIVESJanuary 28, 2021Mr. Smith of Missouri (for himself, Mr. Mooney, Mr. Duncan, Mr. Gosar, Mr. Lamborn, Mr. Aderholt, Mr. Bost, Ms. Foxx, Mr. Wittman, Mr. Mullin, Mr. Fleischmann, Mr. Gaetz, Mr. Wilson of South Carolina, Mr. Budd, Mr. Banks, Mr. Norman, Mr. Gallagher, Mr. Babin, Mr. Reschenthaler, Mr. Jordan, Mr. Bucshon, Mr. Cloud, Mr. Keller, Mr. Luetkemeyer, Mr. Weber of Texas, Mr. Joyce of Pennsylvania, Mr. Buck, Mr. Grothman, Mr. Allen, Ms. Herrell, Mr. Huizenga, Mr. Palazzo, Mrs. Lesko, Mr. Waltz, Mr. Kustoff, Mr. Latta, Mr. Loudermilk, Mr. Tiffany, Mr. Long, Mrs. Hartzler, Mr. Biggs, Mr. Cline, Mr. LaTurner, Mr. C. Scott Franklin of Florida, Mr. Moore of Utah, Ms. Mace, Mr. Rosendale, Mr. Perry, Mrs. Boebert, Mrs. Fischbach, Mr. Steube, Mr. Williams of Texas, Mr. Rose, Mrs. Harshbarger, Mr. Hice of Georgia, Mr. Rutherford, Mr. Jackson, and Mr. Johnson of Louisiana) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to impose Federal taxes on bonds used to provide facilities owned by abortion providers.1.Short titleThis Act may be cited as the No Abortion Bonds Act.2.Interest on state and local bonds used for facilities owned by abortion providers(a)In generalSection 103 of the Internal Revenue Code of 1986 is amended—(1)in subsection (b), by adding at the end the following new paragraph:(4)Bonds for facilities owned by abortion providersAny bond issued as part of an issue any of the net proceeds of which are to be used to provide a facility owned by an abortion provider or used (for any purpose) by an abortion provider for more than 30 days during any calendar year during which interest is paid on such bond.; and(2)in subsection (c), by adding at the end the following new paragraph:(3)Abortion provider(A)In generalFor purposes of this section, the term abortion provider means, with respect to an issue of bonds—(i)an entity that, as of the date of such issue, performs abortions, and(ii)an entity if any affiliate of such entity is an entity described in clause (i).(B)ExemptionFor purposes of this paragraph, an entity shall not be considered an abortion provider solely as a result of performing abortions—(i)if the pregnancy is the result of an act of rape or incest, or(ii)in the case where a woman suffers from a physical disorder, physical injury, or physical illness that would, as certified by a physician, place the woman in danger of death unless an abortion is performed, including a life-endangering physical condition caused by or arising from the pregnancy itself.(C)Exemption for hospitalsThe Secretary may deem that the term abortion provider does not include a subsection (d) hospital (as such term is defined in section 1886(d) of the Social Security Act) by making the name of such hospital available on the public internet website of the Treasury..(b)Effective dateThe amendment made by this section shall apply with respect to bonds issued after the date of enactment of this Act.